Walker, J.,
after stating tbe case; As the presiding judge gave a peremptory instruction in favor of tbe plaintiff, bolding tbat in no view of tbe case could tbe defendant sustain its counterclaim, and excluding tbe evidence from tbe consideration of tbe jury, we need only consider tbe validity of this ruling, and not discuss the question of damages. In tbe view we take of this ease it does not involve tbe question of the authority of an agent to alter tbe terms of a written contract made by bis principal, although it was made through bis agency, whether forbidden by its express terms to do so or not (Medicine Co. v. Mizzell, 148 N. C., 387; Piano Co. v. Strickland, 163 N. C., 250, and eases therein cited), nor the other question, whether where tbe parties reduce their contract to writing parol evidence can be received to contradict, add to, modify or explain it, in tbe absence of fraud, mistake or other equitable element. Tbe general rules excluding such evidence, which are relied on principally by plaintiff, are fully conceded, but tbey do not apply here, as defendant admits tbat it is bound by tbe terms of tbe contract and can not recover for any loss it may have sustained *320which is provided against in the contract, or forbidden by its terms. This contract is somewhat like the one this Court considered in Allen v. Tompkins, 136 N. C., 208, where it was held that if the buyer of the machinery failed to make any- request for new pieces of machinery to take the place of those which had proved to be defective, he could not recover damages, as the contract required that he do so, and that there should be no recovery if the seller complied with this stipulation of the contract and furnished the new pieces, but that if application was made for the new pieces, and the seller failed to comply with the request, and to the extent he failed in that duty, he would be liable for the resultant damages. The Court, in that case, remarking that the ordinary rule of damages did not apply, “for the reason that in section 13 of the specifica-' t.ion sheet, which forms a part of the contract between the parties, a specific and particular method of remedying original defects in the machinery is agreed upon, said: “The language of that section of the contract is as follows: ‘We guarantee all machinery and equipment to be first-class in material and workmanship, and to work well for the purposes intended, if properly used. In case of original defects in any machine or part of machine, we agree to make good the defect by supplying a new machine or new part.’ . . . The plaintiffs, before using the machinery and making payment, could have demanded a refitting of the machinery by the furnishing of new crusher rollers and a new separator to be in good order and capable of doing the work required of them, and, if those pieces had been furnished of such character, the defendant’s liability would have been at an end. That was the contract between the parties. No breach of the contract, by which damage in money could be recovered, was in contemplation of the parties. Such an idea was excluded by the terms of the agreement. The plaintiff’s remedy was for new pieces of machinery. If the defendant, upon demand for new pieces of machinery, refused to furnish them, then, of course, the ordinary rule would apply, and the plaintiff would have been entitled to collect such damages as reasonably flowed from a breach of the contract.”
But Kester v. Miller, 119 N. C., 475, is more in point. There the defendants purchased an engine and a boiler to do the work which the sellers had guaranteed for it, and defendant was requested to keep it upon a promise of the sellers to put it in good condition, so as to bring it up to the guaranty. This they failed to do satisfactorily. Plaintiffs sued upon the notes for the price, and defendants counterclaimed for a breach of the contract and asked for damages. This Court, holding that they were entitled to them, said: “As long as the plaintiffs insisted on the defendants keeping the engine, they, the-plaintiffs, promising that they would make it satisfactory and remedy the defect, cannot be heard to say that they are not answerable to the defendants for loss they might *321subject them to by reason of their course. The contract not having been performed by the plaintiffs, they, instead of forcing the defendants to make the option of receiving the engine and holding them liable for the difference between the contract price and the actual value or reject it, chose to induce the defendants to keep the engine and operate it while they were engaged in trying to put it in the condition guaranteed in the sale. If they saw fit to continue this attempt to remedy the defect it was at their risk and on their own responsibility, and that responsibility continued as long as they, without success, tried to put the engine in a satisfactory condition.” That would seem to be exactly like this case in principle. The true meaning of this contract is that for any original defect in the engine the plaintiff should not be liable in damages, provided, on notice thereof to be given by defendant, it replaced any defective part with a new one of the same kind, but without any defect in it, and so that the engine would perform its normal functions and conform, thereby, to the terms of the warranty. There was a good reason for giving the plaintiffs this fair opportunity to make good their' stipulation to furnish a good engine, as until it was shaken down and tested out any defect in it would not, perhaps, be discoverable, whereas, by using it a while, defendant would be able to detect any original and “inherent” imperfections in it; but the parties did not contemplate that the plaintiffs should not be liable in damages if any substituted piece itself proved to be defective, for the contract is that they will replace a bad piece with a good one, and any other meaning would make the contract absurd, and plaintiffs, as we understand, do not insist upon any such construction of it. Besides, it was not understood that the plaintiffs would be allowed an unreasonable or indefinite time to make good any defect in the engine, but only a reasonable time for the purpose of doing so. In the contract they had agreed and “guaranteed” that the engine should be of “good material and workmanship,” and, if it was not, it would be made so upon application, and it was not intended by the other stipulation, as to how any breach in this respect might be atoned for, that the guaranty itself should be made nugatory. All instruments should receive a sensible and reasonable construction, and not such a one as will lead to absurd consequences or unjust results, and the effect of the stipulation as to furnishing “new parts” should not be carried beyond what is necessary to give the plaintiffs the full benefit thereof, and should not be in excess of the intention. “It is not the-province of a court, however, to change the terms of a contract which has been entered into, even though it may be a harsh and unreasonable one. Nor will the dictates of equity be followed if by doing so the terms of a contract are ignored; for the folly or wisdom of a contract is not for the court to pass upon. Its terms, however onerous they may be, must *322be enforced if sucb is tbe clear meaning of tbe language used, and tbe intention of tbe parties using tbat language; but tbe words of a contract will be given a reasonable construction, where tbat is possible, ratber tban an unreasonable one, and tbe court will likewise endeavor to give a construction most equitable to tbe parties, and wbicb will not give one of tbem an unfair or unreasonable advantage over tbe other.” 9 Cyc., 587.
Numerous cases are cited in tbe defendant’s brief for tbe position, and they seem fully to sustain it, tbat where tbe seller has failed to comply with bis part of tbe contract or warranty by not supplying tbe defective parts after receiving notice from tbe buyer, be thereby waives tbe stipulation as to substituting “good for bad parts,” and the buyer is then remitted to bis general right to recover tbe damages be has sustained by reason of tbe breach and to tbe extent tbat tbe buyer has breached tbe contract.
Osborne v. Marks, 33 Minn., 56, 59, is so much like this case in its facts tbat we desire to refer to it specially among tbe many cases upon this subject. It was an action upon a contract for tbe sale of a harvester and binder, with a provision as to curing defects. Tbe Court said, referring to tbe obligations of tbe respective parties: “Though, upon a strict construction of tbe terms, notice is required only when (at any time during the first season) it should be first discovered tbat tbe machine failed to work, leaving it for appellant, on tbat notice, to ascertain wherein tbe defects lay and correct them, if they could be corrected, or be liable on its warranty if it failed so to do, a more liberal and, probably, tbe proper construction is tbat after a first attempt by appellant upon notice to correct defects, the respondent was to give tbe machine a reasonable trial; and, if upon sucb trial it failed, to give appellant reasonable notice thereof. But it would be going beyond not only tbe strict terms but tbe spirit of tbe warranty to bold tbat during tbe entire first season the respondent should be repeatedly giving notice, and repeatedly giving appellant opportunity to tinker at the machine and try to make it work, and tbat if respondent kept it over tbat season, even though appellant failed to permanently cure tbe defects, it should be conclusively taken to fill tbe warranty.” See, also, Seymour v. Phillips, 61 Neb., 282; Bank v. Durcher, 128 Iowa, 413; Osborne v. Henry, 70 Mo. App., 19; McCormick v. Finch, 100 Mo. App., 641; Frick v. Fry, 75 Kan., 396; Nichols v. Maxson, 76 Kan., 607; Massilon Co. v. Shirmer, 122 Iowa, 699 ; Altman v. Richardson, 21 Ind. App., 211; Acme Co. v. Gasparson, 168 Mo. App., 558; Osborne Co. v. Jordan, 52 Neb., 465; Port Huron Co. v. Clements, 113 Wis., 249; Kingman v. Myer Bros., 70 Ill. App., 476; Westinghouse Co. v. Meixel, 72 Neb., 623. Instructive and apposite cases, also, are Detweiler v. Downes, 119 Minn., 44; *323Lorenz v. Hart, 146 Wis., 261; Randall v. Fay, 158 Mich., 670; McCormick v. McNicholas, 66 Minn., 384.
Detweiler v. Downes, supra, is an especially strong authority in favor of defendant’s contentions in this case. It will be found that, in most of the above cited cases, the courts held that such a transaction as the one here between the agent of the seller, who is specially commissioned to adjust the matter of controversy between the parties, and the buyer, by which, upon representations and promises that the machine will be put in good or satisfactory working order, the agent obtains the notes for the price, will amount to a waiver of the stipulation as to supplying new parts for those proved to be defective or for a return of the machine, and enable the buyer to recover his proper damages to the extent he has been injured and within the well-settled rules relating to the assessment of damages in such cases. It is contended also that the plaintiff has accepted the cash payment and the notes, and retained them, and actually sues upon the latter, after having knowledge of what transpired between its agent and defendant, which would amount to a ratification, if found to be true. Osborne v. Jordan, 52 Neb., 645; Randall v. Fay, supra; McCormick v. McNicholas, supra. We could not hold that, where an agent, acting for. his principal within the scope of his authority, makes a false promise of reparation for the purpose of inducing the other party to give his notes for an engine bought of the principal, and thereby obtains the notes, the seller is thereby precluded or estopped from claiming damages for a breach of the contract. In this case it appears, and we must assume the evidence to be reliable and true, under the peremptory charge of the judge, that the plaintiff failed to act with reasonable promptness and diligence in performing its part of the contract, by supplying sound parts for the defective ones, and putting the engine in good working order according to its warranty that it should be of good material and workmanship, as there were several unexplained delays and the engine was never in good running condition for a whole year after it was delivered. It would appear strange to us if the law permitted such an injustice, and we do not think that it does give any approval to it.
Our case is not like Frick v. Boles, 168 N. C., 654, for here the defendant had complied with his part of the contract by giving proper notice of the defects in the engine and requesting that they be remedied, according to its terms. He has failed in nothing, so far as now appears, except in the payment of the notes, and, as against recovery upon them, he is asserting a counterclaim for the breach of the stipulations by the plaintiff. Contracts like this one are somewhat one-sided and should not be too strictly enforced in favor of the seller, but with some regard to the just rights of the buyer.
There was error in the decision of the court for the reasons given.
New trial.